SMITH, Judge.
This petition for certiorari seeks review of the respondent Board’s order revoking petitioner’s teaching certificate on the ground she “entered a plea of guilty to a felony, to wit: Manslaughter.” Petitioner killed her husband with a shotgun. She was placed on probation after adjudication of guilt was withheld. Although the Board’s order does not in terms recite that petitioner was “guilty . . . of an act involving moral turpitude,” her plea of guilty is prima facie evidence of that fact. Section 231.28(3), Florida Statutes (1975). No evidence was offered significantly mitigating the apparent turpitude of the acknowledged offense. Petitioner’s certificate was therefore revocable under Section 231.28(1). We do not reach petitioner’s constitutional arguments which are based on other, more drastic conceptions of the meaning and application of the statute. The petition is
DENIED.
RAWLS, Acting C. J., and McCORD, J., concur.